LICENSE AGREEMENT
CONSUMER CHEMICALS AND PROPRIETARY REMEDIATION TECHNOLOGY


INTRODUCTION


1. BioGenesis Enterprises, Inc. (BGE) has developed certain proprietary trade
secret chemical formulations (hereinafter (“proprietary chemicals”) for
industrial use that also have broad applications in consumer markets. BGE has
also developed certain technologies for the remediation of contaminated soil,
sediment, and structures. Some of these are patented technologies and some are
proprietary trade secret technologies (hereinafter “proprietary remediation
technologies”).


2. Summit Environmental Corporation, Inc. (SECI) has developed the capability to
market and implement certain BGE proprietary chemicals in consumer markets, and
also to implement and market BGE’s unpatented proprietary remediation
technologies.


3. SECI desires to license, and BGE desires to grant a license, as set forth in
this [sic] for certain proprietary chemicals applicable to consumer markets, and
also for certain unpatented but proprietary remediation technologies.


CONSUMER CHEMICAL TECHNOLOGY LICENSE


4. BGE grants to SECI a worldwide exclusive license to use and implement certain
proprietary chemicals in various products marketed through consumer retail
channels. These chemicals are:
(a.) Safe Tree Protectant
(b.) Odor Control
(c.) Spot/Stain Remover
(d.) Oil Remover


5. All conversion, consumer testing, government qualification, inventory and
marketing costs are the responsibility of SECI, and marks, listings, validations
and/or certifications, if any, shall belong to SECI.


6. In addition, SECI may identify additional product(s) to be introduced through
its network. Subject to mutual agreement at the time of identification, BGE will
extend immediate exclusivity for the identified consumer product. BGE warrants
to SECI not to unreasonably deny SECI’s requests and SECI warrants to BGE not to
make said request without verification of planned product development.


7. Existing customers of BGE for products in paragraph 4 are grandfathered, and
will remain BGE’s customers. These customers are:
- Advanced Bionomics Inc.
- BioPro, LLC
- Seasoil LLC
 
Exhibit 10.12
Page 1 of 3
 

--------------------------------------------------------------------------------

 
 
Existing customers of BGE, if any, for products subsequently licensed under
paragraph 6 will be grandfathered, and such customers will be identified in the
grant of exclusivity.


8. BGE will manufacture the chemicals for SECI’s exclusively licensed products,
such chemicals to be invoiced with net 30 terms at BGE’s published wholesale
special pricing to SECI for its equivalent industrial products. Such pricing is
guaranteed to be the most favorable provided to any wholesale BGE customer.


PROPRIETARY REMEDIATION TECHNOLOGY LICENSE


9. BGE grants to SECI a world-wide, non-exclusive license to use and apply
available BGE non-patented but proprietary remediation technologies for soil,
sediments, and structures, either as ordinary projects or in emergency response
situations.


10. When a potential client is introduced by SECI, and the client has not
already been in touch with BGE concerning a possible project, BGE agrees not to
circumvent SECI’s sales efforts. Likewise, SECI agrees not to pursue a project
opportunity already being developed by BGE. In accordance with the provisions of
paragraph 11 below, SECI identifies the following listed companies:
- Murphy Oil, New Orleans, Louisiana
- The Government of New Zealand
- BioSociety of New Zealand
- Trussco Contractors/Omni Remediation, Lafayette, Louisiana
- Shell Oil of Nigeria
- Asha Terra, Seattle, Washington (reorganized company).


11. SECI’s notification of a project or emergency response action for a
particular client will convert the license from non-exclusive to exclusive for
that client, each converted license to contain a non-competition clause. In the
event that, after performing such a project, SECI, for whatever reason in its
sole discretion, decides not to pursue a succeeding project(s) with the
now-exclusive client, then BGE may, at its option, pursue the project.


12. At such time as, by mutual agreement, SECI has acquired the infrastructure
and capability to fully implement said BGE proprietary remediation technology(s)
worldwide, the non-exclusive license will convert to exclusive.


INTELLECTUAL PROPERTY


13. BGE retains the ownership of the intellectual property related to this
agreement including proprietary chemical formulations, process designs, and
equipment designs. Unless otherwise mutually agreed, all BGE proprietary
chemicals and proprietary equipment used by SECI under this agreement will be
purchased/leased from BGE.


Exhibit 10.12
Page 2 of 3
 

--------------------------------------------------------------------------------

 
 
14. BGE grants SECI the limited right to use the names “BioGenesis” and
“BioGenesis Enterprises, Inc.” for promotional purposes, subject to BGE’s prior
review of all print, media, and internet copy.


CONSIDERATION


15. As consideration for the grant of the exclusive license for the consumer
chemicals named in paragraph 4 herein, SECI will issue 500,000 shares of its
restricted common stock with a covenant to file an SB-2 Post-Effective Amendment
when SECI’s currently filed SB-2 is cleared, through the company’s securities
counsel. In addition, BGE shall grant to SECI a license for non-exclusive but
convertible to exclusive license of proprietary remediation technologies for
project and/or customers as outlined [in] paragraphs 10 and 11 herein above.
Additionally, SECI will grant 500,000 stock purchase options, with expiration
three years from the date of issue, to purchase SECI common stock at an exercise
price that is derived as the midpoint between the bid and asked price at the
close of business on the day that this is executed by both parties. For products
developed and sold for wholesale/retail consumption, SECI agrees to pay to BGE a
royalty of 3% of the total sales price paid by customers for said consumer
products for as long as each product is produced and/or marketed by SECI. The
royalty shall be due and payable on the 15th day of the month for all paid for
sales received by SECI in the previous month.


MISCELLANEOUS


16. The terms and conditions of the licenses granted under this agreement shall
be binding on any successor in interest of BGE and SECI.





Date:      2-1-06   Date:      2-1-06    
/s/ Mohsen Amiran
/s/ Keith Parker
BioGenesis Enterprises, Inc.   Summit Environmental Corporation, Inc. Mohsen C.
Amiran   Keith Parker President & CEO   Chairman & CEO      

 
 
 
Exhibit 10.12
Page 3 of 3
 

--------------------------------------------------------------------------------

 